UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q /A FIRST AMENDMENT x QUARTERLY REPORT UNDER TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1, 2009 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number000-52837 GOLDEN STAR RESOURCE CORP. (Exact name of registrant as specified in its charter) NEVADA (State or other jurisdiction of incorporation or organization) 350 - 6338 North New Braunfels Avenue San Antonio, TX78209 (Address of principal executive offices, including zip code.) (210) 862-3071 (telephone number, including area code) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the last 90 days. YESxNO o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer, “accelerated filer,” “non-accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES o NO x State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: 7,070,000 as of May 15, 2009 i GOLDEN STAR RESOURCE CORP. (An Exploration Stage Company) FINANCIAL STATEMENTS MARCH 31, 2009 (unaudited) (Stated in U.S. Dollars) PART I – FINANCIAL INFORMATION FINANCIAL STATEMENTS Item 1 Financial Statements: Balance Sheets as of March 31, 2009 and June 30, 2008 1 Statements of Operations for the three months ended March 31, 2009 and 2008 and the nine months ended March 31, 2009 and 2008 2 Statements of Cash Flows for the nine months ended March 31, 2009 and 2008 3 Notes to Financial Statements 4- 8 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 9 - 12 Item 3 Quantitative and Qualitative Disclosures About Market Risk 12 Item 4 Controls and Procedures 12 PART II – OTHER INFORMATION Item 1A Risk Factors 12 Item 6 Exhibits 12 Signatures 13 ii GOLDEN STAR RESOURCE CORP. (An Exploration Stage Company) BALANCE SHEETS (Stated in U.S. Dollars) March 31 June 30 (unaudited) ASSETS Current Cash $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIENCY Current Liabilities Accounts payable and accrued liabilities $ $ STOCKHOLDERS’DEFICIENCY Capital Stock Authorized: 100,000,000 voting common shares with a par value of $0.00001 per share 100,000,000 preferred shares with a par value of $0.00001 per share,none issued Issued: 7,070,000 common shares at March 31, 2009(June 30, 2008 - 7,070,000 common shares) 70 70 Additional paid in capital Deficit Accumulated During the Exploration Stage ) $ $ The accompanying notes are an integral part of these unaudited financial statements. 1 GOLDEN STAR RESOURCE CORP. (An Exploration Stage Company) STATEMENTS OF OPERATIONS AND OTHER COMPREHENSIVE INCOME (unaudited)
